Title: From Thomas Jefferson to Edmund Bacon, 28 December 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Dec. 28. 06.
                        
                        I have duly recieved your letters of the 13th. & 20th. the 14£ which you say is still wanting to pay your
                            debts shall be sent by the first or 2d. post of January. I am chagrined at the malconduct of Martin in the toll-mill. I
                            fear I shall be as much disappointed in his principles as in his health. but if in addition to negligence & dishonesty
                            he disobliges our customers, he must be instantly removed & set to work with the other laborers. were we to have
                            recourse to a white miller, we should not be more secure as to honesty, & be at much greater expence. a black miller
                            does not cost more than 100. D. a year including cloathing & finding. the black person among my own in whom I have the
                            most perfect confidence is Ned. but he will not be subject to me for 3. years to come. in the mean time I should think
                            Davy (the father) the best for the purpose. I believe he is honest: but he is addicted to drink at times. you can try him
                            however, & put Martin to work in his place. your visiting the mill as often as possible, at least once a day, will
                            enable you to secure a better conduct, and it is so important a part of my affairs under your direction as to occupy this
                            much of your time. should Davy go wrong, I must leave to yourself to find the best remedy you can, as my distance &
                            occupations renders it impossible for me to direct. I pray you so to arrange your work so as to spare your whole force to
                            be at work in levelling the garden from the 10th. of March to the last of April while I shall be at home. in the mean time
                            consider the finishing the waste, and all the banks about the mill & pier-head as the most urgent business you have to
                            do, and the most dangerous to be delayed. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    